 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlan Motor Lines, Inc.andLocal 469, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,AFL-CIO.Case 22-CA-15278 'March 30, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn February 3, 1989, Administrative Law JudgeD. Barry Morris issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions only to the extent consistent with thisDecision and Order.The judge concluded, inter alia, that the Re-spondent did not unlawfully refuse to rehire em-ployee Thomas Furman about October 5, 1987.2The judge found that the General Counsel had es-tablished a prima facie case that Furman's unionactivitywas a motivating factor in the Respond-ent's decision not to rehire him. Nevertheless, thejudge found that the Respondent had satisfied itsburden of demonstrating that the same actionwould have been taken in the absence of the pro-tected conduct. The General Counsel has exceptedto the judge's finding, contending, inter alia, thatthe judge erred in finding that the Respondent hadrebutted the prima facie case. We find merit in thisexception.3NicholasGaudio, the Respondent's president,testified that he did not rehire Furman becauseFurman had quit and because of vulgaritiesFurman used during a September 30 meeting.4Gaudio, however, later admitted in his testimonythat Furman's vulgarities were not serious enoughto cause Gaudio to refuse to rehire him. Gaudioalso testified that Furman's vulgarities were notthemselves a sufficient reason to terminate Furman' In sec II,B,2 of his decision,the judge incorrectly stated that em-ployee Furman met with Union President Potter on September 4, ratherthan on October 4. We correct this errol,2 All dates are in 1987 unless otherwise indicated3 The General Counsel also has excepted to the judge's failure to findan additional threat allegedly made by Gaudio to Furman and overheardby employee DiGangi dung the September 30 meeting. We find it un-necessary to pass on the General Counsel's exception because the findingof such an additional violation would be cumulative and would not affectthe remedy.4 The judge found, and we agree, that Furman quit his employmentduring this meeting.and that other employees frequently used vulgarlanguage at work. Thus, Gaudio's testimony doesnot clearly establish that Furman's vulgar languageplayed a significant role in Gaudio's decision not torehire Furman.We further agree with the General Counsel thatGaudio's remaining asserted reason for refusing torehireFurman-that he had quit on September30-is insufficient to rebut the prima facie case ofdiscrimination.Gaudio repeatedly demonstrated hisantiunion animus by his various statements andthreats to employees. The credited evidence alsoreveals the following: that by October 5, Gaudioknew Furman was the "leader" behind the move toorganize the Respondent's employees; that, afterlearning of Furman's role in organizing the em-ployees,Gaudio referred to Furman as "trouble"and a "troublemaker"; and that once the Respond-ent's employees returned to work, Gaudio threat-ened employees that if they voted for the Unionthey would "end up just like Tommy Furman, withno job at all." We also note that the record con-tains no evidence that the Respondent had a policyor practice of refusing to rehire employees who re-signed and the Respondent stipulated that Furman'swork performance was not in issue. Finally, wenote that although the credited evidence establishesthat Gaudio had decided to take some kind of dis-ciplinary action against Furman for a motor vehi-cle incident that Furman failed to report, Gaudiodid not indicate what type of disciplinary action heintended to impose and did not rely on that inci-dent in refusing to rehire Furman.Contrary to our dissenting colleague's conten-tion,we are not discounting the judge's credibilityresolutions. In our view, the judge simply failed toassess properly the significance of all the evidenceas credited by him in determining whether the Re-spondent had overcome what the judge himselfhad found was a prima facie case of discriminatorytreatment established by the General Counsel. Inthis regard the judge's credibility resolutions estab-lish that Furman-was characterized as a "trouble-maker" because of his union activities and that Re-spondent's president Gaudio had threatened otheremployeeswith job loss if they voted for theUnion, i.e., that they would "end up just likeTommy Furman."We decline to join our colleague in treating, as acredibility resolution, the judge's acceptance ofGaudio's bare claim that he refused to rehireFurman because the latter had earlier quit and be-cause of Furman's use of vulgar language. Gaudio'stestimony in this regard is little more than an ipsedixit that the Respondent's motive for refusing torehireFurman was lawful. This testimony is at298 NLRB No. 3 ALAN MOTORLINES13odds with his admission that he would not havedischarged Furman for those same vulgarities andit is not supported by anything Gaudio claimed tohave said during the quitting episode. The persua-siveness of this bare claim is to be judged under thestandards set forth inWright Line,251 NLRB 1083(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert.denied 445 U.S. 989 (1982), notStandard Dry WallProducts, 91NLRB 544 (1950), enfd. 188 F.2d 362(3d Cir. 1951).We find that the Respondent hasfailed to meet its burden in this regard.Thus, the Respondent has failed to establish by apreponderance of the evidence that its refusal torehire Furman was based on a legitimate nondis-criminatory reason. The Respondent has thereforefailed to meet its burden underWright Lineand,accordingly, we conclude that the Respondent vio-lated Section 8(a)(3) and (1) by refusing to rehireFurman about October 5, 1987.AMENDED REMEDYHaving found that the Respondent unlawfully re-fused to rehire Thomas Furman about October 5,1987,we will order the Respondent to offerFurman immediate and full reinstatement to hisformer position or, if such position no longer exists,to a substantially equivalent position, without prej-udice to his seniority or other rights and privilegespreviously enjoyed, and make him whole for anyloss of pay or other benefits he may have sufferedby reason of the discrimination against him in themanner set forth inF.W. Woolworth Co.,90NLRB 289 (1950), with interest as prescribed inNew Horizons for the Retarded,283NLRB 1173(1987).We will also order the Respondent toremove from its files any reference to its unlawfulrefusal to rehire Furman and to notify him in writ-ing that this has been done and that the refusal torehire will not be used against him in any way.ORDERThe National Labor Relations Board orders thatthe Respondent, Alan Motor Lines, Inc., Rahway,New Jersey, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a) Refusing to rehire or otherwise discriminatingagainst any employee for engaging in union activi-ty.(b) Coercively interrogating any employee aboutunion support or union activities, threatening anyemployee with discharge or plant closure becauseof union activities, requiring any employee to dis-claim a desire to be represented by a union of hisor her choice, and stating to any; employee that itwould never allow a union.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Thomas Furman immediate and full re-instatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed, and makehim whole for any loss of earnings and other bene-fits suffered as a result of the discrimination againsthim, in the manner set forth in the amendedremedy section of this decision.(b)Remove from its files any reference to theunlawful refusal to rehire Thomas Furman andnotify him in writing that this has been done andthat the refusal to rehire will not be used againsthim in any way.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) 'Post at its Rahway, New Jersey facilitycopies of the attached notice marked "Appendix."5Copies of the notice, on forms provided by the Re-gionalDirector for Region 22, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.MEMBER DEVANEY, dissenting in part.I do not agree with my colleagues' willingness todiscount the judge's credibility resolutions andtheir consequent finding that the Respondent un-lawfully refused to rehire Thomas Furman becauseof his union activities. I recognize that this is aclose case on the merits. However, the Board didnot observe the witnesses' testimony and, in my5 If this Order is enforced by a judgment of a United States court ofappeals, thewords in the notice reading "Posted by Order of the Nation-alLaborRelations Board" shallread "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " 14DECISIONSOF THE NATIONALLABOR RELATIONS BOARDmind, the record evidence is not sufficient to justi-fy reversing the judge.The Respondent's president, Nicholas Gaudio,has been with the Company for over 40 years.Gaudio testified that, prior to September 30, 1987,he had received complaints about a driving inci-dent involving Furman from both the New JerseyMotor Truck Association and a motorist who con-tacted him directly. Gaudio met with his insurancecompany and testified, without contradiction, thata decision was made to take some type of discipli-nary action against Furman.The judge credited Gaudio's version of the Sep-tember 30 meeting with Furman at which Furmanhurled obscenities at Gaudio and at which Furmanvoluntarily terminated his employment. The major-ity does not quarrel with these findings. Thereafter,Gaudio testified that he refused to rehire Furmanbecause Furman had quit and because "I was nevercalleddown like I was called down by Mr.[Furman], by any man in forty some odd years thatI been [sic] doing what I've been doing." AlthoughGaudio testified that Furman's vulgarities were notin themselves a reason to refuse to rehire Furman,Gaudio asserted that Furman's use of language, in-cluding calling him a "son of a bitch" and a"mother fucker," affected him terribly because hehad just lost his mother, and that he was "relieved"Furman had quit.It is axiomatic that the Board's established policyisnot to overrule an administrative law judge'scredibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us thatthey are incorrect.Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). This established policy recognizes that manyof the cases we are called on to decide present con-flicting testimony and the responsibility for resolv-ing such credibility disputes belongs to the judge inthe first instance. See,e.g.,NLRB v. Walton Mfg.Co., 369 U.S. 404, 408 (1962), and the cases citedtherein. In this case, the judge observed the wit-nesses first hand, expressly relied on their demean-or while testifying, and specifically credited Gau-dio's nondiscriminatory explanation for why he re-fused to rehire Furman. The clear preponderanceof the evidence in this case does not convince methat the judge was incorrect.In this regard, although Gaudio did not clearlyarticulate his reasons for refusing to rehire Furmanuntil he testified at the hearing, this fact alone doesnot justify reversing the judge. The judge creditedGaudio's explanation and, by reversing the judge,themajority reverses his credibility resolutions.Furthermore, Gaudio's explanation is at least par-tially supported by the testimony of Potter, theUnion'spresidentandbusinessrepresentative.Potter testified that on October 5, when he askedwhy Gaudio would not take Furman back, Gaudiosaid that it was because Furman had quit and was a"troublemaker."' Thus, Gaudio's testimony is sup-ported by his prior reference to Furman havingquit and therefore cannot be said to be either"bare" or "no more than ipse dixit."Accordingly, contrary to my colleagues, I wouldadopt the judge's conclusion that the Respondentdid not violate the Act by refusing to rehireFurman.iTo be sure,Gaudio's references to Furman as a "troublemaker" or"trouble" reasonably imply an unlawful motive for Gaudio's refusal torehire him. The judge reached this same conclusion when he found thatthe General Counsel had established a prima facie case. An analysisunderWright Line,supra,however, does not end there. It is necessary togo on and examine the reasons the Respondent offered for its action. Thejudge did so, credited the reasons offered by the Respondent,and foundthe Respondent had rebutted the prima facie case.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT refuse to rehire or otherwise dis-criminate against any employee forengaging inunion activity.WE WILL NOT coercively interrogate any em-ployee about union support or union activities,threaten any employee with discharge or plant clo-surebecause of union activities, require any em-ployee to disclaim a desire to be represented by aunion of his or her choice, and tell any employeethat we would never allow a union.WE WILL NOT in any like orrelatedmannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act. ALANMOTOR LINES15WE WILL offer Thomas Furman immediate andfull reinstatement to his former job or, if that jobno longer exists,to a substantially equivalent posi-tion,without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from our refusal to rehirehim, less any net interim earnings,plus interest.,WE WILL remove from our files any reference toour unlawful refusal to rehire Thomas Furman andnotify him in writing that this has been done andthat our refusal to rehire him will not be usedagainst him in any way.ALAN MOTOR LINES, INC.Bernard S.Mintz, Esq.,for the General Counsel.E.PatrickMcDermott,Esq. (GeraldL. -DorfP. C), ofRahway,New Jersey,for the Respondent.DECISIONSTATEMENT OF THE,CASED. BARRY MORRIS, Administrative Law Judge. Thiscase was heard before me in Newark, New Jersey, onJune 9 and 10, 1988.Upon a charge filed on October 5,1987,1a complaint was issued on November 19 andamended at the hearing alleging that Alan Motor Lines,Inc. (Respondent)violated Section 8(a)(1) and(3) of theNationalLabor Relations Act (the Act). Respondentfiled an answer denying the commission of the allegedunfair labor practices.The parties were given full opportunity to participate,produce evidence,examine and cross-examine witnesses,argue orally and file briefs. Briefs were filed by the Gen-eral Counsel and by the Respondent.On the entire record of the case,2 including my obser-vation of the demeanor of the witnesses, I make the fol-lowingFINDINGS OF FACTI. JURISDICTIONRespondent, a corporation with an office and place ofbusinessin Rahway,, New Jersey, is engagedin the inter-state and intrastatetransportation of freight.Respondentadmits,and I so find, that it isan employer engaged incommercewithin themeaning ofSection 2(2), (6), and(7) of the Act. In addition, Respondentadmits,and I sofmd, that Local469, InternationalBrotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Amer-ica,AFL-CIO (Local 469 or the Union)is a labor orga-nizationwithin themeaning of Section2(5) of the Act.IAll dates refer to 1987 unless otherwise specified.2Certain errors in the transcript have been noted and corrected.H. THEALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe issues are:1.Did Respondent threaten to discharge and unlawful-ly discharge its employee,Thomas Furman?2.Did Respondent threaten its employees with dis-charge if they supported Local 469, interrogate its em-ployeesconcerningtheir activities on behalf of Local 469and condition reinstatement of striking employees ontheir agreeing to sign a statement disclaiming their desireto be represented by Local 469?B. The Facts1.Meeting of September 30NicholasGaudio, president of Respondent, testifiedthat he called Thomas Furman to a meeting on Septem-ber 30 to discuss a traffic incident. Thee incident involvedFurman allegedly running someone off the road andGaudio having received both correspondence concerningthis from the New Jersey Motor Trucking Associationand having been called by someone who said that he was"almost killed"in the incident.Furman became veryupset over the allegation and stated that Gaudio should"stand behind him." Gaudio testified that Furman calledhim a "son of a bitch" and "motherf " and since hehad just lost his mother,the statement"[a]ffected me ter-ribly."Furman believed that Gaudio should not haveeven questioned him concerning the incident and Gaudiotestified that Furman said"I don'tneed this job. I don'thave to be here.I'm going tolook forsomething else."Saying that,Furman"opened the door,ran out,slammedthe door and ran down to his automobile." Gaudiodenied that he said anything to Furman about his at-tempts to bring in the union and he denied that he hadany knowledge as of that date that Local 469 was tryingto organize the employees.Furman testified that he met with Gaudio on Septem-ber 30 at which time Gaudio told him that "he didn'twant me driving."Furman stated that Gaudio handedhim a letter from the Trucking Association concerningan incident which occurred on September 21 and toldhim that he had been at a meeting where it was men-tioned that disciplinary action was being recommended.Furman testified that there was a heated exchange inwhich vulgarities were used and that he "expected to besupported by Mr. Gaudio." Furman also testified that hesaid if "I wasn't going to receive what I felt was supportand loyalty that I might start looking elsewhere for an-other job." Furman testified that Gaudio said that therewas "no work for me the next day"and as he was goingout the door, Gaudio said"if you try to bring a union inhere, I'll fire you."2.Contacting the UnionFurman had once been a member of Local 469 and onSeptember 28 he contacted Fred Potter, president of theUnion,and set up a meeting to discuss representation.The meeting was scheduled for October 1 at the Park-side Inn in Linden, New Jersey. Potter attended the 16DECISIONSOF THE NATIONALLABOR RELATIONS BOARDmeeting onbehalf of the Union and the employees whoattended the meeting were Furman, DiGangi, Giannotto,Brewer, Hickson, Clark, and Varnado. All the employeespresent at the meeting signed authorization cards at thattime. In addition, Furman was given two additionalcards to distribute.Richard DiGangi credibly testified that on October 2,while he was delivering a load, he received a call fromGaudio at which time Gaudio told him:[H]e had heard something about the union and Iwas the leader of it. He asked me if I was the leaderand I told him no, we were all together, and he saidwho is all of us and I said all of the guys.... Heasked me who the leader was and I said there wasno leader at the time. And he didn't say anythingabout Tommy being the leader, so I just told himtherewas no leader, we were just together. Andthen he asked me if I had signed a card saying Iwas in the union, and I asked why, and he said,well,whoever signed a card was being . . . termi-nated.Later that day DiGangi called Furman and asked tomeet him. Furman met with DiGangi, Brewer, Clark,and Giannotto that afternoon outside of Respondent's fa-cilityand discussed the contents of the Gaudio-Di-Gangi conversation. Furman told the employees that hewould try to contact Potter and let him know what hap-pened.As a consequence, Furman met with Potter onSeptember 4 and both of them agreed that the followingmorning they would contact Gaudio and request recog-nition,and,ifGaudio refused to recognize the Union,they would set up a picket line.3.PicketingOn October 5 the employees assembled outside of theplant and began picketing. Potter approached Gaudioand Gaudiosaidthat all of the employees except forFurman could return to work if they so desired. Con-cerning Furman, Gaudio said:[H]e quit his job. He didn't want to work here any-more. I'm not going to have him work in here. Idon't want him on the property.He's a troublemak-er.Idon't need a troublemaker here. And, he'strouble, I just don't want him around here.The picketing continued until October 8. On that dayPotter handeda lettertoGaudio which stated that theemployees were offering to return to work uncondition-ally.Gaudio read the letter, returned it to Potter, andsaid "I'm not taking this from you. I'm not going to rec-ognize the union in any manner. As far as I'm con-cerned, there is no union." Gaudio told Potter that,except for Furman, he would be willing to speak to eachof the employees individually.The employees then spoke to Gaudio without Potterbeing present. Giannotto credibly testified that Gaudiosaid "Youcancome back. You have to sign a formsaying that the union's not coming in here." Brewer cor-roborated this testimony and also testified that Gaudiotold the employees that Furman could not come back towork because "he had been trouble, that supposedly hehad some kind of motor vehicle paper work stating that"and that was the "reason why he was letting him go."Brewer also testified that Gaudio explained that Furmanwas a "troublemaker" because "he was organizing thisunion activity."Potter testified that on October 9, except for Furman,everyone who wanted to work was permitted to by Re-spondent. In addition, the employees were not in fact re-quired to sign a statement that they would not join theUnion.4.Events subsequent to October 9DiGangi credibly testified that onseveral occasionsafterOctober 9 Gaudio asked him to talk to the otherdrivers to tell them to forget about the Union.In one ofthese conversations Gaudio told him "there would neverbe a union in there and he would close the . . . placedown before there wasa union."During oneconversa-tion Gaudio also told DiGangi "tell the guys if they votefor the union they'd end up just like TommyFurman,with no jobat all."A representationelectionwasheld on November 20,which the Union lost. The Union did not file objectionsto the conduct of the election.C. Discussion and Conclusion1.Thomas FurmanOn September 24 the executive director of the NewJersey Motor Truck Association wrote to Gaudio advis-ing him that on September 21 the Association received acomplaint from a motorist that one of Respondent's driv-ers cut him off and subsequently attempted to force himfrom the road. In addition, Gaudio credibly testified thatsomeone called him and was "very excited and told methat he had been run off the road" and that "he wasalmost killed."Gaudio ascertained that the truck in-volved was the one being driven by Furman and sched-uled a meeting with Furman on September 30.Gaudio and Furman met on September 30, at whichtime Furman became upset because he thought thatGaudio should support him instead of accepting the ver-sion of the motorist. I credit Gaudio's testimony thatFurman began using vulgarity towards Gaudio andcalledhim "a son of a bitch" and "motherf ."Gaudio testified that the statements affected him "terri-bly" especially since he had just lost his mother. I fur-ther credit Gaudio's testimony that Furman said "I don'tneed this job," "I'm going to look for something else,"and then ran out, slammed the door, and ran down to hisautomobile.Furman conceded in his testimony thatduring this conversation he told Gaudio "if I wasn'tgoing to receive support in that issue that I might lookelsewhere for work." While Furman testified that as hewas leaving, Gaudio said "if you try to bring a union inhere, I'll fire you," Gaudio denied making such a state-ment. I find that General Counsel has not shown by apreponderance of the evidence that a statement concern-ing the Union was made at this time. ALAN MOTOR LINES17The complaint alleges that on September 30 Gaudiothreatened Furman with discharge if he supported Local469 and laid off Furman because of his activities in sup-port of the Union. I find that it has not been shown thatGaudio had any knowledge of Furman's union activitiesas of September 30.3 In addition, I credit Gaudio's ver-sion of the events on that day and find that Furman leftthe job because he was upset that Gaudio would not sup-port, him in connection with the cutting-off incident onSeptember 21. Accordingly, paragraphs 8(a), and 9 of thecomplaint are dismissed.2.October 2 threatsSeven of the employees met with Potter on October 1,atwhich time they signed authorization cards. I creditDiGangi's testimony that on October 2 he had a conver-sationwith Gaudio during which time Gaudio told himthat he had heard something about the Union and askedhim if he was the leader of it. Gaudio then asked Di-Gangi whether he had signed a union authorization cardand told him that whoever signed a card would be termi-nated. Anthony Giannotto similarly testified that on Oc-tober 2 he had a conversation with Gaudio, at whichtime Gaudio told him "I hear you signed to get a unionin here." After Giannotto answered in the affirmative,Gaudio replied, "No, no, we don't do that here. You'refired." I credit the testimony of DiGangi and Giannottoand fmd that on October 2 Gaudio threatened employeeswith discharge if they supported Local 469 and on thesame day interrogated employees concerning their activi-ties on behalf of the Union.3.October 5 termination of FurmanThe complaint alleges that on October 5 Respondentterminated Furman. I have already found that Furmanquithisemployment on September 30 because hethought that Gaudio was not supporting him in connec-tion with the traffic incident. Potter testified that on Oc-tober 5 Gaudio said that, except for Furman, he wouldput all the employees back to work. With respect toFurman, however, Gaudio said "he was trouble and hedidn'twant him [on] the property. He didn't want himworking for him." Similarly, I have credited Brewer'stestimony that on October 5 Gaudio said that Furmancould not return to work because "he had been trouble,that supposedly he had some kind of motor vehicle paperwork stating that" and that "was the reason why he wasletting him go." Brewer also testified that Gaudio calledFurman a "troublemaker" because he was "organizingthisunion activity."When asked why he would notrehire Furman, Gaudio testified "because he quit his job.He never showed into work on Thursday or Friday andIassumed he was serious about quitting his job. And... that's one of the reasons I felt, plus the fact that I8 Furman testified that on September 28 and 29 he spoke to DiGangiabout the Union in the drivers' room. He also testified that John Long,the dispatcher,was sittingin the adjacent room. Furman testified, howev-er, that he did not know whether Long heard the conversation and Longwas not called as a witness Respondent has denied that Long is either asupervisor or agent within the meaningof the Act, and the GeneralCounsel has not shown to the contrary. Moreover, no showing has beenmade that Long heard the conversation.was never called down like I was called down by Mr.Furman, by any man in forty some odd years that I[have] been doing what I've been doing."The question remains whether Respondent refused torehire Furman because of his activity on behalf of Local469.UnderWright Line,251NLRB 1083, 1089 (1980),enfd. 662 F.2d 899 (lst Cir. 1981), cert. denied 445 U.S.989, the Board requires that the General Counsel make aprima, facie showing sufficient to support the inferencethat protected conduct was a motivating factor in theemployer's decision.'Once this is established, the burdenshifts to the employer to demonstrate that the "sameaction would have taken place even the absence of theprotected conduct." I believe that the General Counselhas made a prima facie showing that protected conductwas a motivating factor in Respondent's decision not torehire Furman. By October 2 Gaudio had become awareof some of the employees' union activities. While Gaudiohad not yet known that Furman was the main forcebehind the Union, as indicated by his questioning Di-Gangi whether he was the leader, by October 5 it is ap-parent that Gaudio had determined that in fact Furmanwas the principal person responsible for bringing in theUnion.Thus, in testimony which I have credited,Brewer testified that on October 5 Gaudio said he wouldnot rehire Furman because he was a "troublemaker"since he was "organizing this union activity." There isno question concerning Gaudio's attitude towards havinga union.DiGangi testified that when he was hired hewas told by Gaudio "there was no union . . . he had nouse for one." Similarly, Brewer testified that when hewas hired Gaudio said "this is not a union shop" and itwould "never be a union shop." I thus find that the Gen-eral Counsel has made a prima facie showing that one ofthe factors in Respondent's decision not to rehireFurman was Gaudio's discovery sometime between Oc-tober 2 and 5 that Furman was the one primarily respon-sible for trying to bring in the Union.I also find, however, that Respondent has satisfied itsburden of demonstrating that the "same action wouldhave taken place even in the absence of the protectedconduct."On September 30, when Gaudio met withFurman, Gaudio had already received the letter from theNew Jersey Motor Truck Association concerning theSeptember 21 incident and he had also received a tele-phone call from a motorist complaining that he had been"run off the road" and was "almost killed." In addition,Gaudio had been at a meeting concerning the incidentand disciplinary action was being recommended. Furmanbecame upset that Gaudio was not supporting him andbegan using vulgarities against Gaudio. Gaudio testifiedthat he had just lost his mother and the vulgarities wereof such a nature that they affected him "terribly."Gaudio testified that he did not rehire Furman becauseFurman quit and because of the vulgarities. As Gaudiotestified,he was never "called down like II was calleddown by Mr. Furman" in approximately 40 years ofbeing in business. Accordingly, I fmd that Respondenthas satisfied its burden underWright Lineand, therefore,the allegation is dismissed. 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4.October 8 reinstatementThe complaint alleges that on October 8 Gaudio con-ditioned the reinstatement of the striking employees ontheir,.agreeing to sign a statement disclaiming a desire tobe represented by Local 469.I have credited Giannotto'stestimony that on October 8 Gaudio said,"You cancome back.You have to sign a form that the union's notcoming in here."This testimony was corroborated byBrewer.While,in fact,Gaudio did not require the em-ployees to sign such a form, I fmd that he made thestatement that the employees would be required to sign aform disclaiming a desire to be represented by Local 469.5.Respondent's statements after October 9At the hearing,the complaint was amended to allegethat at various times between October 9 and November20 Gaudio threatened his employees with discharge orclosure of its facility if they supported Local 469 andstated to his employees that Respondent would neverallow its employees to be represented by the Union. Ihave credited DiGangi's testimony that during this timeperiod Gaudio told him "there would never be a unionin there"and that he would"close the. . .place downbefore there was a union in there." In addition, I havecredited DiGangi's testimony that during the same timeperiod Gaudio told him"tell the guys if they vote forthe union,they'd end up just like Tommy Furman, withno job at all." This credited testimony supports para-graphs 8(d) and (e) of the complaint.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.By interrogating employees concerning their activi-ties on behalfof Local 469,by threatening its employeeswith discharge and plant closureif they supported Local469, by stating to its employees that it would neverallow a union and by conditioning the reinstatement ofstriking employees on their agreeing to disclaim a desireto be representedby Local469, Respondent has engagedin unfair labor practices within the meaning of Section8(a)(1) of the Act.4.The aforesaidunfair labor practices constitute unfairlabor practices affecting commerce withinthe meaningof Section2(6) and (7) of the Act.5.Respondent did not violatethe Act in any othermanner alleged in the complaint.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices,I find it necessary to order Respondentto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.[Recommended Order omitted from publication.]